                                                                                               05/10/2021




                                               THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                              DAVID S. THAYER
Corporation Counsel                              100 CHURCH STREET                            Assistant Corporation Counsel
                                                 NEW YORK, NY 10007                                         t: (212) 356-2649
                                                                                                            f: (212) 256-1148
                                                                                                     e: dthayer@law.nyc.gov



                                                                      May 7, 2021



        Via ECF

        The Honorable Katherine H. Parker
        United States District Court for the
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                       Re: W.R. v. N.Y.C. Dep’t of Educ., Case No. 20 CV 7552 (VSB)

        Dear Magistrate Judge Parker:

                       I am an Assistant Corporation Counsel in the Office of the Corporation Counsel
        of the City of New York, James E. Johnson, attorney for the Defendant New York City
        Department of Education (“DOE”) in the above-referenced action, brought under the Individuals
        with Disabilities Education Act (“IDEA). I write, jointly with Plaintiffs’ counsel, to respectfully
        request a two-week adjournment of the settlement conference scheduled for May 12, 2021.

                        Since the parties’ pre-settlement conference with the Court, they have exchanged
        additional offers and demands. Though there remains a relatively small gap between the parties,
        they are presently optimistic that the gap can be narrowed or eliminated in the coming days. In
        an effort to avoid burdening the Court with a settlement conference as they continue to negotiate,
        the parties respectfully request an adjournment of the settlement conference by two weeks, in the
        event that they are unable to resolve this action in the meantime.

                       This is the parties’ first request for an adjournment of the settlement conference.
                The parties thank the Court for its consideration of this matter.


                                                              Respectfully yours,

                                                              /s/ David S. Thayer

                                                              David S. Thayer



cc:      Via ECF
         Adam Dayan, Esq.
         Law Offices of Adam Dayan, PLLC
         222 Broadway 19th Floor
         New York, NY 10038
         Counsel for Plaintiffs




      APPLICATION GRANTED: The telephonic settlement conference in this matter scheduled for
      Wednesday, May 12, 2021 at 4:00 p.m. is hereby rescheduled to Thursday, May 27, 2021 at 4:00
      p.m. Counsel for the parties are directed to call Judge Parker's court conference line at the
      scheduled time. Please dial (866) 434-5269, Access code: 4858267. The parties are instructed to
      complete the Settlement Conference Summary Report and prepare pre-conference submissions in
      accordance with the Judge Parkers Individual Rules of Practice. Pre-conference submissions must
      be received by the Court no later than May 20, 2021 by 5:00 p.m




                                                                                    05/10/2021




                                                  2
